DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species II and subspecies C (including claims 12-13 and 16-20) in the reply filed on 02/19/2021 is acknowledged.  The traversal is on the grounds that there is no burden in searching the claims together.  This is not found persuasive because each species would require different search strategies and queries in order to perform a complete search. Such additional searching places an undue burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-11 and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dubrow (US 7,067,328) in view of Sansom (US 2012/0021164).
Dubrow teaches a method of patterning nanostructures, the method comprising: providing a transfer substrate (102,502) on which nanostructures (106) are formed, providing an adherent material (112) in a pattern on a receiving substrate (108,506), pressing the nanostructures into contact with the adherent material, and separating the transfer substrate and receiving substrate such that the nanostructures remain attached to the receiving substrate via the adherent material (See Figures; col. 2, lines 3-19; col. 3, line 27 to col. 10, line 60). The nanostructures, transfer substrate, and receiving substrate read on the instantly claimed nonofiber forest, substrate, and film, respectively, and form a lamination stack as claimed when brought together. The pressing step of Dubrow reads on the instantly claimed compression step.
Dubrow teaches that the nanostructures are patterned by being brought into contact with a patterned adherent material on the receiving substrate. Dubrow does not expressly disclose that the nanostructures may be formed into a pattern while on the transfer substrate.
Sansom teaches a method for transferring nanoscale structures (210,310) from a growth substrate (220, 304) to a second substrate (312) (See Figures; ([0105]-[0111]), wherein the nanoscale structures are patterned while on the growth substrate (See Figures; [0116]-[0120]).

Regarding claim 13, the pressing step of Dubrow causes contact between the nanostructures and the receiving substrate (See Figures; col. 10, lines 12-21).
Regarding claim 17, the transfer substrate and receiving substrate of Dubrow are separated, resulting in the patterned nanostructures adhering to the receiving substrate (See Figures; col. 3, lines 39-46; col. 10, lines 23-27).
Regarding claim 18, Dubrow discloses a glass receiving substrate (See col. 12, lines 15-17), which is a thermal substrate as claimed. Dubrow also teaches that adherent materials (i.e. adhesives) may be used on the receiving substrate (See col. 3, lines 37-39; col. 10, lines 44-49) and that heating may be utilized during the pressing step (See col. 10, lines 21-23).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dubrow (US 7,067,328) in view of Sansom (US 2012/0021164) as applied to claim 12 above, and further in view of Glatkowski (US 2006/0057290).
Dubrow and Sansom combine to teach a method of patterning nanostructures, as detailed above.
Dubrow and Sansom do not expressly disclose using a laser to pattern the nanostructures.
Glatkowski teaches a method of patterning carbon nanotubes, the method comprising forming a pattern by selectively removing carbon nanotubes by laser etching (See [0019]).
.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dubrow (US 7,067,328) in view of Sansom (US 2012/0021164) as applied to claim 18 above, and further in view of either one of Inoue (US 2016/0145105) or Yushin (US 2012/0321961).
Dubrow and Sansom combine to teach a method of patterning nanostructures, as detailed above.
Dubrow and Sansom do not expressly disclose carbonizing an adhesive layer to fix the nanostructures to the receiving substrate. Regarding claim 20, Dubrow and Sansom also do not teach the particular temperature, time, and thicknesses claimed.
Inoue teaches a method of forming a carbon nanotube sheet comprising carbon nanotubes retained in a carbonized layer, the method comprising applying a nanotube layer (3) to a film (4) and then carbonizing the film to form the carbonized layer (See Figures; [0030]-[0055]).
It would have been obvious to one of ordinary skill in the art to carbonize the adherent material of Dubrow after attaching the nanostructures thereto. The rationale to do so would have been the motivation provided by the teaching of Inoue that to do so would predictably provide improvements allowing for large area sheets of carbon nanotubes to be formed (See [0018]).
Regarding the particular parameters of claim 20, it would be a routine matter for one of ordinary skill in the art to select process parameters such as temperature, time, and layer thickness depending upon the particular application. Therefore the selection of such parameters in the claimed values would have been obvious at the time of filing. Applicant has not demonstrated that such parameters give rise to any new or unexpected results.

It would have been obvious to one of ordinary skill in the art to carbonize the adherent material of Dubrow after attaching the nanostructures thereto. The rationale to do so would have been the motivation provided by the teaching of Yushin that to do so would predictably improve the interface between the substrate and the nanostructures and provide many other performance advantages (See [0010]; [0034]).
Regarding the particular parameters of claim 20, Yushin teaches that selection of thickness and carbonization temperature are routine matters for one of ordinary skill in the art based on the particular application (See [0035]-[0037]). Selecting additional process parameters such as heating time is also a routine matter to one of ordinary skill in the art such that the selection of such parameters in the claimed values would have been obvious at the time of filing. Applicant has not demonstrated that such parameters give rise to any new or unexpected results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wei (US 2015/0368105) is also a pertinent reference. Wei teaches a method on transferring a carbon nanotube array from a growing substrate to a substitute substrate by pressing (See Figures and Detailed Description).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARSON GROSS/               Primary Examiner, Art Unit 1746